ACCEPTED
                                                                                                 01-14-00893-CV
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                            4/24/2015 4:29:35 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                                CAUSE NO. 01-14-00893-CV

                                                                                FILED IN
                            IN THE FIRST COURT OF APPEALS                1st COURT OF APPEALS
                                   HOUSTON, TEXAS                            HOUSTON, TEXAS
                          ___________________________________            4/24/2015 4:29:35 PM
                                                                         CHRISTOPHER A. PRINE
                               1221 ELDRIDGE ROAD, INC.,                         Clerk
                                                                      Appellant,
                                             vs.

                LIFE CHANGING MINISTRIES AND FELLOWSHIP, INC.,
                     ERIC STEPHENS, AND JENNIFER STEPHENS
                                                         Appellees.


                           Appeal from County Court at Law No. 1
                                   Fort Bend County, Texas
                                  Case No. 13-CCV-050162
                        Honorable Ben W. Bud Childers, Judge Presiding


         APPELLANT’S ATTORNEY’S NOTICE OF CHANGE OF ADDRESS


TO THE HONORABLE JUSTICES OF THE COURT:

       Appellant’s attorney of record Vy-Vivian Nguyen files this notice of change of address

and contact information with the court clerk as required by Texas Civil Practice & Remedies

Code Section 30.015.

       Vy-Vivian Nguyen’s current address and contact information have changed to the

following:

                       Law Office of Vy-Vivian Nguyen, PLLC
                       10333 Harwin Drive, Suite 440
                       Houston, Texas 77036
                       Ph: (713) 714-0100
                       Fax: (713) 714-0101


                                           Respectfully submitted,
                                           LAW OFFICE OF VY-VIVIAN NGUYEN, PLLC
By: _/s/ Vivian Nguyen______________
        Vivian Vy Nguyen
        Texas State Bar # 24073383

10333 Harwin Drive, Suite 440
Houston, Texas 77036
Ph: (713) 714-0100
Fax: (713) 714-0101
Email: Vivian@vnguyenlaw.com


Attorney for Appellant-1221 Eldridge Road, Inc.
                              CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing document was served on
April 24, 2015, pursuant to the Texas Rules of Civil Procedure to the following parties:

        VIA Facsimile
Jennifer Fleck
1225 W. 34th Street
Houston, Texas 77018
Fax: 713-956-8485



                                          __/s/ Vivian Nguyen _______
                                                 Vivian Nguyen